DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/22 has been entered.

Election/Restrictions
Newly submitted claim 9 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, claims 1-8, directed to an installation structure
Group II, claim 9, directed to a seating block installation structure
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a connecting member, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shapland et al. (US 4,582,232, hereinafter Shapland, previously cited). Shapland teaches a connecting member (see rejection of claim 1 below).

Since applicant has received an action on the merits for the originally presented invention (Group I), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shapland.
Re Claim 1. Shapland teaches an installation structure for a seating block (Fig. 1, item 5) disposed surrounding a nozzle for discharging therethrough molten metal downwardly from a bottom portion of a molten metal vessel, or for a plug, wherein the seating block is fixed to an inward side of a shell (Fig. 1, item 6) of the bottom portion of the molten metal vessel by a connecting member (Fig. 1, item F5 & Fig. 5, item 25 & a bolt), thereby preventing the seating block from being upwardly displaced in an inward direction of the molten metal vessel.  

Re Claim 2. Shapland teaches wherein a joined portion of the connecting member joined to the shell has a thread engagement structure (Fig. 5), and a contact structure between the connecting member and an outer surface of the shell, thereby defining a periphery of an opening of a through-hole penetrating through the shell.  

Re Claim 3. Shapland teaches wherein a contact portion of the connecting member contacting the seating block is at least partly in contact with the seating block through at least one of a metal plate, a metal casing (Fig. 5, item 25)

Re Claim 4. Shapland teaches wherein the connecting member comprises a plurality of independent members (Fig. 5, item 25 & a bolt) wherein each independent member of the plurality of independent members is configured to connect between the seating block and the shell in a manner allowing assembling and disassembling via at least one of a thread 7Applicant: Krosakiharima CorporationApplication No.: 16/978,270Examiner: Kevin E. Yoonengagement structure.
  
Re Claim 5. Shapland teaches wherein a joining portion of the connecting member is configured to equally divide an outer periphery of the seating block (Fig. 1).
  
Re Claim 6. Shapland teaches a cover (Fig. 1, a block above item 25) for the connecting member configured to at least partially cover the connecting member.  

Re Claim 7. Shapland teaches an unshaped refractory material (Fig. 1, a block above item 25) in at least part of a region on an upper or outer peripheral side of the connecting member.

	Regarding “an unshaped refractory material”: The claims is directed to an apparatus, not a process. Therefore, the process limitation does not affect the patentability of the claimed apparatus, if the structure of the prior art teaches all the structural limitations.
	[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.

	Re Claim 8. See rejection of claims 2 and 3, in combination.

Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argued that item 5 of Shapland is not the claimed seating block.
The examiner disagrees with this because the claimed seating block does not require any specific structure. In addition, the seating block is the intended use of the claimed installation structure (an installation structure for a seating block), and is not positively claimed. Therefore, the shape, structure, or existence of the seating block does not affect the patentability of the claimed installation structure. Finally, current claimed language only requires a connecting member to be the component of claimed installation structure.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “a seating block” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

7/11/2022